Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0046, last line “receiving end 80Y” should be - -retaining end 80Y- - to match the first part of the paragraph and paragraph 0047.  
Appropriate correction is required.
Claim Objections
Claims 2, 13 and 15 are objected to because of the following informalities:  
Claim 2, line 10, “having the circumferential width” should read - - having the same circumferential width as the first slot- -.
Claim 13, line 5, the comma should be removed as the line is still talking about features of the receiving surface.
Claim 13, line 6, a comma should be inserted after “end” and then be followed by the following - -the abutment surface being- -.
Claim 13, line 7, “receiving end” should be - -retaining end- - since the lip is at retaining end 80y as illustrated.
Claim 13, line 27, the period at the end of the line should be a semi-colon.
Claim 15, line 10, “having the circumferential width” should read - - having the same circumferential width as the first slot- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold, US PGPub 2008/0040886.
Regarding claim 1, Arnold discloses a spherical bearing comprising: an inner member (14) arranged concentrically about a longitudinal axis thereof and having a spherical exterior surface (see figure 1 or paragraph 0018) facing radially outward away from the longitudinal axis and extending a first width between a first axial end (left or right side) and a second axial end (other one of the left or right side) thereof, the inner member having an inner member central plane (plane through middle of the member and perpendicular the horizontal longitudinal/rotational axis) located equidistant between the first axial end and the second axial end; an outer member (12) having a spherical inner surface (see figure 1 or paragraph 0018) facing radially inward towards the longitudinal axis and extending a second width between a receiving end (left or right side) and a retaining end (other one of the left or right side) thereof [NOTE: “receiving end” is not defined or limited to any particular structure based on the specification, this doesn’t, for the purpose of claim 1, require a load slot], the outer member having an outer member central plane located equidistant between the receiving end and the retaining end (center along the horizontal axis), the spherical inner surface defining an interior area and having a maximum inside diameter located at an apex plane (largest diameter along the spherical surface), the inner member (14) being disposed in the interior area of the outer member between the receiving end and the retaining end when the inner member is aligned relative to the outer member at a zero angle measured relative to the longitudinal axis (the inner member fits in the cavity between the two ends, while it appears that the inner member slightly projects on the left the claim does not require that the inner member be “entirely” within the cavity); the inner member central plane being coplanar with the apex plane (both planes can be drawn vertically and perpendicular to the horizontal and thus would be coplanar and are located at the same spot along the horizontal, in other words the axial center of the inner member is the same as the location of the apex of the spherical inner surface of the outer member) and being axially offset from the outer member central plane (the extension on the right of the outer member 12 shifts the outer member central plane to the right of the center of the inner member and the apex of the curved surface on the outer member) towards the retaining end (in this case this is now the right side of the figure) when the inner member is aligned relative to the outer member at a zero angle measured relative to the longitudinal axis (zero angle position shown in figure 1); and the first axial end (can be the right of the ball) of the inner member being located entirely in the interior area and axially inward from the receiving end (left side of the outer member) when the inner member is angularly misaligned relative to the outer member at a non-zero angle measured relative to the longitudinal axis (when the ball tilts, based on the extension on the right of the outer member in Arnold the ball will still within the interior area).
Regarding claim 2, Arnold discloses that the non-zero angle is up to 7 degrees (“up to 7 degrees” acts as a range, since at least through the initial tilting of the ball the first end, or right side of the ball, would remain within the interior cavity and axial inward of both ends of the outer member).
Regarding claim 5, Arnold discloses that the inner member comprises a composite material (the inner member can be made of one material with a liner 42 attached thereto this makes the overall structure of the inner/ball member a composite material which by definition is a part made of two materials that are not mixed, in other words distinct layering of material, in other words the metallic ball and liner forms a final ball configuration that is a composite) and the outer member comprises a metallic material (see paragraph 0020).
Regarding claim 6, Arnold discloses that the spherical exterior surface slidingly engages the spherical inner surface (the ball slides on the spherical surface of the outer member).
Regarding claim 8, Arnold discloses that the inner member (14) has a bore (24) extending axially therethrough from the first axial end to the second axial end, the bore defining an inner bearing surface.
Regarding claim 9, Arnold discloses that a second lubricious liner (42) secured to the inner bearing surface. NOTE: the claim uses the term “second” without first including a first liner within the claim combination, however in light of the specification the terms first and second are acting a nomenclature and thus while reciting “second” the claim is only positively requiring one liner within the combination being claimed, this also holds true for claim 21.
Regarding claim 10, Arnold discloses that a shaft extends into the bore (the pin is a shaft, see paragraph 0019).
Regarding claim 11, Arnold discloses that the shaft (pin) is in at least one of axial and rotational sliding engagement with the inner bearing surface (see paragraph 0019 discussing the use of grease to aid in the sliding movement of the pin, the movement can either be axial or rotational based on the configuration of the bearing).
Regarding claim 12, Arnold disclose a shaft (pin, paragraph 0019) extending into the bore, wherein the shaft is in at least one of axial and rotational sliding engagement with the second lubricious liner (when using the liner 42 the pin would slide and move along the liner).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, US PGPub 2008/0040886, in view of Karaki, USP 10,746,225.
Regarding claim 7, Arnold discloses the use of a liner but the liner is secured to ball surfaces (see paragraph 0024).
Arnold does not disclose that a first lubricious liner is secured to the spherical inner surface [of the outer element], the first lubricious liner slidingly engaging the spherical outer surface of the inner member.
Karaki teaches that the liner (24) of a spherical bearing assembly can be secured to the spherical inner surface (22a) of the outer element (22) and slidingly engage the spherical outer surface (26a) of the inner member (26).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Arnold and position the liner on the inner surface of the outer element, as taught by Karaki, since regardless of where the liner is attached the liner performs the same function and predictable result of reducing the friction between the inner ball element and the outer element.  In addition to Karaki explicitly showing the that attaching the liner to the outer element was known prior to the filing by Applicant the location of the liner is a mere reversal of where the part is attached in Arnold and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Allowable Subject Matter
Claims 13-24, pending corrections for any objections above, are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to claim 13, Arnold is the closest prior art of record showing the bearing side of the invention, however the document is attached to a housing element (socket) using 20 and 22 which are flanges/nuts on the outer ring element.  Housing elements using the lip element are known, for example in EP 2933510 cited by Applicant, however using such a housing in the device of Arnold would require at least some modifications to the outer ring which would lead to alterations to the outer ring that would change relative dimension of some features and thus would alter the offset and other relationships between the ball element and the outer ring claimed.  Thus, if using a different housing the changes that would be required would alter features of the outer ring which would not necessarily maintain the other features of the claim.  The combination of these references, or with others with similar housing shapes and attempts to maintain the same relationships set forth in the claim would be a hindsight reconstruction of the claimed bearing and housing assembly.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 3, the claim further defines the presence of load slots with each extending axially from the receiving end and termination in a location that is between the apex plane and the retaining in, this recitation is further requiring the load slots to be further offset from the central plane of the outer ring and requiring the following pattern along the axial direction toward the retaining end: central plane of outer ring, apex plane/center plane of inner ring, load slot ends and then the retaining end.  This combination of features along with the other requirements of claim 1 are not disclosed or rendered obvious in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 4,089,095 also discloses a liner attached to the outer member and would be applicable to claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656